Motion by appellants to modify this court’s previous order (dated .July 5, 1966, which reversed an order of the Supreme Court, Westchester County, entered February 23, 1966, without costs, and granted appellants’ motion to dismiss the complaint) so as to provide therein that appellants are awarded their printing disbursements. Motion granted. Order and decision, dated July 5, 1966, modified by granting printing disbursements on the appeal to appellants. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.